 

EXHIBIT 10.1




THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Subscribers Resident Outside of the United States)




TO:

Americas Diamond Corp. (the “Company”)

2nd Floor, Berkeley Square House

Berkeley Square, London

United Kingdom, W1J 6BD




Purchase of Shares



1.

Subscription



1.1

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from the Company, on the basis of the representations and warranties
and subject to the terms and conditions set forth herein, 300,000 shares (the
“Shares”) at the price of US $0.10 per Share (such subscription and agreement to
purchase being the “Subscription”) for the total purchase price of US $30,000
(the “Subscription Proceeds”), in a transaction exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”).



1.2

Each Share will consist of one restricted common share in the capital of the
Company. The Shares may be referred to as the “Securities”.



1.3

Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.  The Subscriber acknowledges that the offering of the
Shares (the “Offering”) contemplated hereby is part a private placement of
approximately 300,000 Shares having no maximum subscription level and no minimum
aggregate subscription level.



2.

Payment



2.1

The Subscription Proceeds must accompany this Subscription and shall be paid by
bank wire transfer directly to the Company.



2.2

The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company.  In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, within 30 days of the delivery of an
executed Subscription Agreement by the Subscriber, this Subscription Agreement,
the Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.



2.3

Where the Subscription Proceeds are paid to the Company, the Company is entitled
to treat such Subscription Proceeds as an interest free loan to the Company
until such time as the Subscription is accepted and the certificates
representing the Securities have been issued to the Subscriber.











--------------------------------------------------------------------------------

- 2 -






3.

Documents Required from Subscriber



3.1

The Subscriber must complete, sign and return to the Company an executed copy of
this Subscription Agreement.



3.2

The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, and applicable law.



4.

Closing



4.1

Closing of the offering of the Shares (the “Closing”) shall occur on or before
October 15, 2013, or on such other date as may be determined by the Company (the
“Closing Date”).



4.2

The Company may, at its discretion, elect to close the Offering in one or more
closings, in which event the Company may agree with one or more subscribers
(including the Subscriber hereunder) to complete delivery of the Securities to
such subscriber(s) against payment therefor at any time on or prior to the
Closing Date.



5.

Acknowledgements of Subscriber



5.1

The Subscriber acknowledges and agrees that:



(a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state and federal securities laws;



(b)

except as provided in this Subscription Agreement, the Subscriber acknowledges
that the Company has not undertaken, and will have no obligation, to register
any of the Securities under the 1933 Act;



(c)

the decision to execute this Subscription Agreement and acquire the Securities
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the receipt of which is hereby
acknowledged) which has been filed by the Company (the “Public Record”) with the
Securities and Exchange Commission (the “SEC”);



(d)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;



(e)

there is no government or other insurance covering any of the Securities;



(f)

there are risks associated with an investment in the Securities;



(g)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of the Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of the Shares pursuant to registration thereof under the
1933 Act and any applicable state and federal securities laws or under an
exemption from such registration requirements;



(h)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the











--------------------------------------------------------------------------------

- 3 -




Securities hereunder, and to obtain additional information, to the extent
possessed or obtainable without unreasonable effort or expense, necessary to
verify the accuracy of the information about the Company;



(i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;



(j)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently market makers make a market for the
Company’s common shares on the FINRA’s OTC Bulletin Board;



(k)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and federal securities laws;



(l)

the statutory and regulatory basis for the exemption claimed for the offer of
the Shares, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and federal securities laws;



(m)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:



(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and



(ii)

applicable resale restrictions; and



(n)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.



6.

Representations, Warranties and Covenants of the Subscriber



(a)

The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:



(b)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;



(c)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to the











--------------------------------------------------------------------------------

- 4 -




Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;



(d)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;



(e)

the Subscriber is acquiring the Securities pursuant to an exemption from the
registration and prospectus requirements of applicable securities legislation in
all jurisdictions relevant to this Subscription, and, as a consequence, the
Subscriber will not be entitled to use most of the civil remedies available
under applicable securities legislation and the Subscriber will not receive
information that would otherwise be required to be provided to the Subscriber
pursuant to applicable securities legislation;



(f)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;



(g)

the Subscriber is not a U.S. Person;



(h)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;



(i)

the sale of the Shares to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;



(j)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Shares as principal for the
Subscriber’s own account, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in such Shares;



(k)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;



(l)

the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;



(m)

the Subscriber acknowledges that the Subscriber has not acquired the Shares as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Shares which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of the Shares; provided, however, that the
Subscriber may sell or otherwise dispose of the Shares pursuant to registration
of the Shares pursuant to the 1933 Act and any applicable state and federal
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;



(n)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Shares as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and



(o)

no person has made to the Subscriber any written or oral representations:



(i)

that any person will resell or repurchase any of the Securities;











--------------------------------------------------------------------------------

- 5 -






(ii)

that any person will refund the purchase price of any of the Securities;



(iii)

as to the future price or value of any of the Securities; or



(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.



7.

Representations and Warranties of the Company



7.1

The Company acknowledges and agrees that the Subscriber is entitled to rely upon
the representations and warranties of the Company contained in this Agreement
and further acknowledges that the Subscriber will be relying upon such
representations and warranties in purchasing the Shares.



7.2

The Company warrants that the Public Record fairly represents the status of the
Company as at the dates indicated in the Public Record.



8.

Representations and Warranties will be Relied Upon by the Company



8.1

The Subscriber acknowledges that the representations and warranties contained
herein are made by it with the intention that they may be relied upon by the
Company and its legal counsel in determining the Subscriber’s eligibility to
purchase the Shares under applicable securities legislation, or (if applicable)
the eligibility of others on whose behalf it is contracting hereunder to
purchase the Shares under applicable securities legislation.  The Subscriber
further agrees that by accepting delivery of the certificates representing the
Securities on the Closing Date, it will be representing and warranting that the
representations and warranties contained herein are true and correct as at the
Closing Date with the same force and effect as if they had been made by the
Subscriber at the Closing Date and that they will survive the purchase by the
Subscriber of Shares and will continue in full force and effect notwithstanding
any subsequent disposition by the Subscriber of such Shares.



9.

Legending of Subject Securities



9.1

The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”



9.2

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.



9.3

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.











--------------------------------------------------------------------------------

- 6 -






10.

Costs



10.1

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares shall be
borne by the Subscriber.



11.

Governing Law



11.1

This Subscription Agreement is governed by the laws of the State of Nevada.  The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the courts of the State of Nevada.



12.

Survival



12.1

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.



13.

Assignment



13.1

This Subscription Agreement is not transferable or assignable.



14.

Severability



14.1

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.



15.

Entire Agreement



15.1

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.



16.

Notices



16.1

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
on the signature page of this Subscription Agreement and notices to the Company
shall be directed to the address on the cover page of this Subscription
Agreement.



17.

Counterparts and Electronic Means



17.1

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.  Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.











--------------------------------------------------------------------------------

- 7 -




IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

___________________________

(Name of Subscriber – Please type or print)

_______________________

(Signature and, if applicable, Office)

_________________

(Address of Subscriber)

________________________________

(City, State or Province, Postal Code of Subscriber)

_______________

(Country of Subscriber)







A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Americas Diamond Corp.

DATED at London, the 15th of October, 2013.

Americas Diamond Corp.




Per:

____________________________

Authorized Signatory












